Use of Law Enforcement Assistance Administration
       Program Grant Funds for Administrative Purposes

F u n d s o rig in a lly a w a rd e d to sta te s by th e L aw E n fo rc e m e n t A ssistan ce A d m in istratio n
   fo r p ro g ra m m a tic p u rp o ses, u n d er T itle I o f th e O m nibus C rim e C o n tro l an d Safe
   S tre e ts A c t o f 1968, m ay be used to su p p le m e n t ex h au sted ad m in istrativ e funds.

A lu m p sum a p p ro p ria tio n can be used for any p u rp o se c o n sisten t w ith th e purp o ses o f
  th e a u th o riz in g sta tu te , an d an a g e n c y ’s re p re se n ta tio n to C o n g re ss as to h o w it
  p ro p o ses to a llo c a te a p p ro p ria te d funds is legally b in d in g on th e ag en cy o n ly to the
  ex ten t its p ro p o sed a llo catio n finds its w ay in to th e lan g u ag e o f th e a p p ro p ria tio n
  sta tu te itself.


                                                                                               June 5, 1980

                         M EM ORANDUM OPIN IO N FOR
                      TH E D EPUTY ATTORNEY G EN ER A L

  This responds to your request for our opinion on the question
whether the states may be permitted to use a portion of certain unex­
pended federal grant funds in their possession for purposes other than
those for which they were originally intended. We conclude that they
may.
  The funds in question have been awarded to the states over the past
several years pursuant to agreements with the Law Enforcement Assist­
ance Administration (LEAA ) under Title I of the Omnibus Crime
Control and Safe Streets Act of 1968, 42 U.S.C. §§ 3701-3796 (1976)
(hereafter Crime Control A ct).1 Under the terms of these agreements,
certain sums have been awarded to the states for administrative or
planning purposes under Part B of the Crime Control Act, 42 U.S.C.
§§ 3721-25, and certain sums for programmatic purposes under Parts C
and E of that Act, 42 U.S.C. §§ 3731-39, 3751-74. By the end of the
present fiscal year funds awarded under Part B for administrative pur­
poses will have been entirely obligated by the states; however, there
will remain to be administered and expended over the next two years

    1   Funds w ere aw arded by L E A A to the states for FY 1980 in accordance w ith categories estab­
lished by the Justice System Im provem ent A ct o f 1979, Pub. L. No. 96-157, 93 Stat. 1167 (hereafter
1979 A ct). H ow ever, this A ct w as not passed by C ongress until after the beginning o f the 1980 fiscal
year, so that aw ards w hich had already been m ade for FY 1980 w ere m ade under authority o f the
C rim e C o n tro l A ct. T ransition provisions in the 1979 A ct intended to facilitate the shift to a new
aw ard system provided au th o rity for L E A A to aw ard funds already appropriated “ in accordance w ith
the provisions o f the p rio r A ct . . . .” H .R. Rep. No. 655, 96th C ong., 1st Sess. 80 (1979) (conf. rep.).
S e* § 1301 (d), (0. (h) o f the 1979 A ct, 93 Stat. 1167, 1221.

                                                      674
 some $600 million in programmatic funds awarded under Parts C and
 E .2 The practical necessity of devoting some portion of these funds to
 administration has arisen because of Congress’ tentative decision to
 appropriate no new monies for any formula grant awards by LEA A for
 FY 1981. The question is whether LEA A ’s agreements with the states
 can now be modified to permit states to use funds originally awarded
 for programmatic purposes to supplement their exhausted administra­
 tive funds.
    The statutory provisions authorizing LEAA to make grants under
 Parts B, C, and E of the Crime Control Act set no relevant limits on
 the amount of money which LEAA can lawfully allocate to each
 Part.3 In theory, LEAA could, consistent with its authorizing act, enter
into agreements with states under which grant funds could be used
either for administration and planning or for programmatic purposes.
There is, therefore, no obstacle in the authorizing statute to using some
programmatic funds for administrative purposes.4
    Nor do LEA A ’s appropriation statutes constrain it in this regard.
LEA A ’s is a lump sum appropriation, and as such can be used for any
purpose consistent with the purposes of the authorizing statute. See,
e.g., In re Newport News Shipbuilding & Drydock Co., 55 Comp. Gen.
812, 819-21 (1976). An agency’s representation to Congress as to how it
proposes to allocate appropriated funds is legally binding on the agency
only to the extent that its proposed allocation finds its way into the
language of the appropriation statute itself. Nothing in the language of
LEA A ’s appropriations acts for the past three years suggests that funds
awarded under Part B for administrative expenses could not be in­
creased by agreement between LEAA and a particular state, or that
obligated funds originally earmarked for programmatic purposes could
not in the same manner be shifted to administration if necessary.
   In sum, we see no bar either in the authorizing statute or the appro­
priations acts to LEA A ’s entering into a modification of its grant
agreements whereby the states will be permitted to use funds previously
designated for programmatic purposes to accomplish necessary adminis­
trative tasks.

    2 Under § 520 o f the C rim e C ontrol A ct, 42 U.S.C. § 3768, funds appropriated under T itle 1 remain
available for obligation until expended. U nder the term s o f L E A A ’s agreem ents w ith the states, funds
not obligated by the states by the end o f the th ird .y e ar after their appropriation, revert to L E A A .
    3 Section 205 o f the A ct provides for a minimum sum to be aw arded every state under Part B, w ith
“ the rem ainder o f such funds available” allocated am ong the states in accordance w ith a form ula based
on population. 42 U:S.C. 3725. Section 520(a) provides that the sum allocated by L E A A to Part E will
be no less than 20 percent o f the am ount allocated to Part C. 42 U.S.C. § 3768(a). O th e r than these
tw o provisions, how ever, there is nothing in this authorizing statute w hich obligated L E A A to
allocate appropriated funds am ong Parts B, C, and E in any particular manner.
   4 T he 1979 A ct does set a ceiling on funds to be allocated for adm inistrative purposes, see
§ 401(c)(1), 93 Stat. 1167, 1181. H ow ever, since none o f the m oney in question was appropriated under
authority o f that A ct, see note 1 supra, this ceiling w ould pose no obstacle to modifying agreem ents
entered into under authority o f the Crim e C ontrol Act.


                                                   675
   Section 8 of the Department of Justice Appropriation Authorization
Act for Fiscal Year 1980, Pub. L. No. 96-132, 93 Stat. 1040, 1046-47
(1979), contains a provision requiring each organizational component of
the Department of Justice to give 15 days notice to specified congres­
sional committees of any decision to “reprogram” funds in excess of a
certain amount. In the case o f LEAA, this amount is $500,000. Under
the terms of the statute, notification must be given whenever funds are
shifted within an agency from one “program” to another, as that term
is defined in the Department of Justice’s submission to Congress in
support of its authorization request. The notification requirement would
apply, therefore, when LEAA shifts funds from one line item in its
authorization submission to another, even though LEA A ’s appropria­
tion itself is in a lump sum.5 While the present situation could perhaps
be distinguished from the more typical agency “reprogramming”
action, some public action by LEA A will be necessary in any event to
permit the states to accomplish the desired shift of programmatic funds.
We therefore think that the appropriate congressional committees
should be notified of LEA A ’s intention to take this course of action.

                                                                 L a r r y L . S im m s
                                                    Deputy Assistant Attorney General
                                                        Office o f Legal Counsel




   5   This notification requirem ent is discussed in the com m ittee reports on the Justice D epartm ent's
appropriation statute for 1980. See S. Rep. No. 251, 96th Cong., 1st Sess. 8 (1979); H .R . Rep. No. 247,
96th C ong., 1st Sess. 6 (1979).